DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Reason for allowance
	Claims 1-18 are allowed over the prior art.	
The following is an examiner's statement of reasons for allowance: Applicant’s amendment and argument filed on 12/27/2021, page 8last paragraph; page 9, paragraphs 1-3 overcome the previous rejection.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
        /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      12/27/2021